Court of Appeals
of the State of Georgia

                                       ATLANTA,____________________
                                                 December 23, 2015

The Court of Appeals hereby passes the following order:

A16D0159. ALBERT GRAVITT v. MASTEC NORTH AMERICA INC.

      Albert Gravitt seeks discretionary review of the superior court’s order
remanding his case to the State Board of Workers’ Compensation, which previously
denied his request for workers’ compensation benefits. Based on our review of the
record and the procedural posture of this case, we conclude that Gravitt’s request for
appellate review is premature. Consequently, this application is hereby DISMISSED.

                                       Court of Appeals of the State of Georgia
                                                                            12/23/2015
                                              Clerk’s Office, Atlanta,____________________
                                              I certify that the above is a true extract from
                                       the minutes of the Court of Appeals of Georgia.
                                              Witness my signature and the seal of said court
                                       hereto affixed the day and year last above written.


                                                                                       , Clerk.